BECKEE, J.
— When this ease was originally before ns (198 Mo. App. 399, 200 S. W. 99), we disposed of it by affirming the judgment, since which time the Supreme Court on Certiorari (205 S. W. 1), has ordered the judgment of this court to be quashed as having failed to follow the law as announced by the Supreme Court in Scott v. Realty Co., 241 Mo. 112, 145 S. W. 48; McCormick v. City of St. Louis, 166 Mo. 315, 335, 65 S. W. 1038; Pollman Coal Co. v. City of St. Louis, 145 Mo. 651, 47 S. W. 563.
After careful consideration we conclude that the majority of the judges of the Supreme Court irr Basto were of the opinion that under the facts in this case the learned trial judge should have declared that as a matter of law there was an accord and satisfaction and directed a verdict for the defendant. Reading the Supreme Court’s opinion in this light it merely remains for us to order the judgment herein reversed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.